IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1085-20

                       ANDRE MONTREL WOODS, Appellant

                                               v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE TWELFTH COURT OF APPEALS
                        ANGELINA COUNTY

              Per curiam.

                                      OPINION

       Appellant was convicted of murder by a jury and sentenced to life imprisonment.

The trial court appointed appellate counsel.

       When the trial court clerk originally filed the record in the court of appeals, the

clerk failed to include the court’s charge from guilt/innocence and the corresponding jury

verdict. Appellate counsel requested supplementation of the clerk’s record without

specifying which documents were missing. Several months later, counsel sent another

request for supplementation, this time specifically seeking supplementation with the
                                                                                 WOODS – 2

court’s charge from the guilt/innocence phase.

       Counsel eventually filed an appeal brief alleging three points of error, all of which

are based entirely on the fact that the court’s charge on guilt and the verdict were missing

from the clerk’s record. About a week after the brief was filed, the clerk’s record was

supplemented to include the charge on guilt and the verdict. The court of appeals issued

an opinion, holding that all three of appellant’s issues were without merit in view of the

fact that the record had been supplemented with the documents. Woods v. State, No. 12-

19-00350-CR slip op. (Tex. App.–Tyler Oct. 30, 2020)(not designated for publication).

       Pro se appellant has filed a petition for discretionary review, alleging that his

counsel was ineffective, that he was denied a meaningful appeal, and seeking the

appointment of another appellate counsel or the ability to file a pro se appeal. We agree

that appellant was denied a meaningful appeal.

       The three issues presented in appellant’s brief on appeal all seek relief based upon

the claim that the court’s charge at guilt/innocence, and its corresponding jury verdict,

were not contained within the clerk’s record. When the record was supplemented with

those documents a week after the brief was filed and well before appeal was final, the

three points of error were rendered procedurally moot. As such, appellant effectively

received no meaningful appeal. He was, at the very least, entitled to appellate counsel

who would file an Anders brief. See Anders v. California, 386 U.S. 738 (1967); see also

Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005).

       We summarily grant appellant’s petition, vacate the decision of the court of
                                                                                WOODS – 3

appeals and remand to that court with instructions to abate the appeal and remand the

cause to the trial court so that appellant may be returned to the point in time at which he

may, with the aid of counsel, obtain a meaningful appeal. See Ward v. State, 740 S.W.2d

794 (Tex. Crim. App. 1987). Further, all time limits shall be calculated as if the notice of

appeal were given on the date the mandate issues from this Court.


DELIVERED February 10, 2021
DO NOT PUBLISH